Citation Nr: 1411260	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-07 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for corneal scarring and defective vision of the left eye.

2. Entitlement to service connection for corneal scarring and defective vision of the left eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1969 to November 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which found that new and material evidence had not been received to reopen a claim for entitlement to service connection corneal scarring and defective vision of the left eye.  A hearing before a Decision Review Officer was held July 2012 and an informal hearing summary has been associated with the record.  

The issue of service connection for corneal scarring and defective vision of the left eye is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

FINDINGS OF FACT

1.  The claim for entitlement to service connection for corneal scarring and defective vision of the left eye was initially denied in a February 1974 rating decision.  The Veteran made multiple attempts to reopen his claim and the most recent prior final denial was an unappealed June 2008 rating decision.

2.  The evidence received since the June 2008 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim for entitlement to service connection for corneal scarring and defective vision of the left eye is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for entitlement to service connection for corneal scarring and defective vision was initially denied in a February 1974 rating decision.  The RO found that the record did not establish a nexus between the Veteran's left eye corneal scarring and an in-service injury.  The Veteran did not appeal the denial of the claim and the February 1974 rating decision became final.  38 U.S.C.A. 
§§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court of Appeals for Veterans Claims (Court) has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran made multiple attempts to reopen his claim for service connection for left eye corneal scarring and was denied in a June 2008 rating decision.  The Veteran did not appeal that decision.  See 38 U.S.C.A. § 7105.  In addition, no new and material evidence was received within one year following notice of the July 2008 rating decision and the decision became final.  See 38 C.F.R. 
§ 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 U.S.C.A. § 7105.

The evidence received since the June 2008 rating decision includes private treatment records from Dr. A.R. and Dr. D.V.  A June 1999 letter from Dr. A.R. discusses the possibility of a corneal transplant due to a history of suffering a cigarette burn to his left eye in service.  A subsequent September 1999 letter from Dr. D. V. indicates that a cigarette burn to his left eye is a possible cause of the corneal scarring.  The Veteran has consistently provided a history of a cigarette burn to his left eye while in service and his private providers accepted this history as a plausible etiology of left eye corneal scarring.  These private records are new as they were not previously considered and are also material as they relate to a previously unestablished fact in the claim-the presence of a possible nexus between the claimed disability and active duty service.  The evidence also raises a reasonable possibility of substantiating the claim.  Thus, the evidence is new and material and sufficient to reopen the claim for entitlement to service connection.

VA has substantially satisfied the duties to notify and assist.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claim.


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for corneal scarring and defective vision of the left eye is granted.



REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the reopened claim for entitlement to service connection for corneal scarring of the left eye.  Specifically, the Veteran should be provided a VA examination and medical opinion to determine the nature and etiology of the claimed corneal scarring of the left eye. 

Service treatment records (STRs) from April 1970 show treatment for an injury to the right eye where the Veteran reported a cigarette burn to the eye and corneal abrasions were visible.  The STRs indicate that the left eye was normal upon examination at that time.  However, the Veteran has consistently asserted that it was in fact his left eye that was injured in service due to a cigarette burn and has provided competent statements describing an in-service eye injury.  The Veteran also submitted a statement from another servicemen who was present at the time of the in-service injury as well as private treatment records indicating a history of a left eye cigarette burn.  Thus, the record indicates that the April 1970 entry indicating an injury to the right eye could have been made in error and Veteran's left eye disability may be associated with active service.  A VA examination and medical opinion are required by the duty to assist.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Notably, the Veteran has a long history of seeking treatment for corneal scarring of his left eye which mostly recently resulted in enucleation in March 2009.  While this prevents examination of the left eye, an examination of the right eye should nevertheless be arranged.  As the STRs indicate that it was the right eye that suffered the cigarette burn and corneal abrasions in service (contradictory to the Veteran's testimony), an examination of the right eye to determine the presence of any current or former abrasions is highly probative. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a VA examination to examine the Veteran's right eye.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on a review of the claims file, including the service treatment records, private treatment records, and the Veteran's own lay history, the examiner is requested to offer an opinion to the following:

a) Please identify all disabilities of the right eye, to include corneal abrasions.  If there are corneal abrasions present, please indicate whether these abrasions appear old or of recent incurrence.  

b) Given the presence, or lack thereof, a right eye disability, to include corneal abrasions, is it at least as likely as not (50 percent or greater probability) that the Veteran's Service Treatment Records dated April 1970 indicating corneal abrasions and a cigarette burn to the right eye were made in error and the in-service injury was in fact to the left eye. 

If yes, is it at least as likely as not (50 percent or greater probability) that the Veteran's current left eye disability (i.e. enucleation proceeded by corneal transplants in September 1999, July 2000, and May 2002) is a result of an in-service injury, to include a cigarette burn.

A complete rationale should be provided for all expressed opinions.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


